Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Spain on 19 November 2018. It is noted, however, that applicant has not filed a certified copy of the P201831115 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because as failing to comply with 37 CFR 1.84(a)(2) because the drawings are in grayscale. The drawings should including black line drawings rather than grayscale images.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
“said cutting surface (1A) moving as the laminar material is cut” as recited in claim 1 (first, no movement of the cutting surface is illustrated, and no structure which moves the cutting surface is illustrated, such that the cutting surface “moving” is not shown in the drawings; additionally, no cutting of the laminar material is illustrated, and no device such as a blade that cuts the laminar material is illustrated, such that “as the laminar material is cut” is not shown in the drawings);
“modular combs (4)” as recited in claim 1 (first, as best as can be determined, only a single comb is shown in the present drawings; second, the comb as shown in the present drawings is 
the articulation having “an adjustable opening force” as recited in claim 3 (no structure that permits adjusting the opening force is illustrated in the drawings).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it includes legal phraseology, including "said" multiple times. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the . Correction is required.  See MPEP § 608.01(b).
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at the second line of the paragraph beginning ‘a cutting table (1)’ recites, “said cutting table (1) being formed by a cutting surface (1A), which is”. This recitation should read – said cutting table (1) being formed by a cutting surface (1A), the cutting surface (1A) being –.
Claim 1 at the first line of the paragraph beginning ‘modular combs (4)’ recites, “the cut laminar material”. This recitation should avoid adding the new descriptor ‘cut’ to the name of the already introduced laminar material. As an alternative, the examiner suggests reciting – cut portions of the laminar material –.
Claim 1 at the final line of the paragraph beginning ‘modular combs (4)’ recites, “each comb (4)”. This recitation should read – each of the combs –.
Claim 10 recites “flexible material”. This recitation should read – a flexible material –.
Claim 11 recites “said area made of flexible material (7) is made of elastomer plastic”. This recitation should read – said area made of the flexible material (7) is made of an elastomer plastic – (noting that this suggestion does not address the issues raised under 35 USC 112(b) discussed below).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites, “said longitudinal articulation (9) has an adjustable opening force”. Per MPEP 2163, “An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.” The recitation of an adjustable opening force in claim 3 fails to comply with the written description requirement because this recitation is described solely in terms of its function, without any structure for achieving the adjustable opening force being disclosed. For example, paragraph 50 of the present specification describes that the holding force may be adjusted, but does not describe any structure that allows for adjusting the holding force. 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘a cutting table’ recites, “a cutting table (1) on which a laminar material (2) to be cut is placed”. This recitation is indefinite because it is unclear whether the laminar material is being expressly claimed. It is unclear whether “on which a laminar material (2) to be cut is placed” is requiring a laminar material to be placed on the table, or whether “on which a laminar material (2) to be cut is placed” is describing an ability of the table to receive a laminar material. The claim can be read either way.
Claim 1 at the paragraph beginning ‘modular combs (4)’ recites, “modular combs (4) for extracting the cut laminar material equipped with a plurality of protrusions”. This recitation is indefinite because it is unclear what structure is required to be ‘equipped with a plurality of protrusions’. Must each of the modular combs be “equipped with a plurality of protrusions”? Must one of the modular combs be “equipped with a plurality of protrusions”? Must the combs collectively be “equipped with a plurality of protrusions”, such that among all the combs there must be some plurality of protrusions (even if each comb only includes a single protrusion)? The claim fails to clearly describe what structure is equipped with the protrusions. It is unclear whether the Applicant should read in from the specification 
Claim 1 at the second line of the paragraph beginning ‘modular combs (4)’ recites, “the edges of said cutting table (1)”. There is insufficient antecedent basis for “the edges” in the claim, rendering the claim indefinite. It is unclear what particular edges are being referred to. A table can have a variety of edges (e.g., outer edges at an outside perimeter of the table, inner edges at a perimeter of a cutting surface, etc.), such that the edges referred to by “the edges” is unclear.
 Claim 1 at lines 3-4 of the paragraph beginning ‘modular combs (4)’ recites, “defining a proximal end … and a distal end”. This recitation is indefinite because it is unclear what structure must define the proximal and distal ends. E.g., must each of the combs define a proximal and distal end? Must the combs collectively define a proximal and distal end, such that among all the combs only a single proximal and distal end is required by the claim? Or, must the protrusions define the proximal and distal ends? Even if this is the case, must each of the protrusions define the proximal and distal ends or must the protrusions collectively definite at least one proximal end and at least one distal end?
Claim 1 at each of lines 3 and 4 of the paragraph beginning ‘modular combs’ recites, “the edge of the cutting table (1)”. This recitation is indefinite because it is unclear what edge is being referred to. Can “the edge” of the table be any edge of the cutting table? Or, is “the edge” referring to the ‘one of the edges’ already introduced? If the latter is intended, the examiner would expect the claim to refer to “the one of the edges” rather than “the edge”. Indeed, the fact that the claim does not recite “the one of the edges” suggests that “the edge” may refer to some other edge. Further, claim 1 at the final paragraph recites, “the edge of the cutting table (1)”, which recitation is also indefinite for the same reasons.
Claim 1 at the final paragraph recites, “the extraction comb (4)”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether 
Claim 1 at the final paragraph recites, “first protrusions (5) and second protrusions (6)”. This recitation is indefinite because the relationship between the newly introduced first and second protrusions and the previously introduced “plurality of protrusions” is unclear. Are the first and second protrusions additional protrusions relative to the plurality of protrusions? Are the first and second protrusions members of the previously introduced plurality of protrusions?
Claim 1 at the final paragraph recites, “the distal end of the first protrusions” and “the distal end of the second protrusions”. There is insufficient antecedent basis in the claim for each of these limitations, rendering the limitations indefinite. The previously introduced “distal end” is a distal end of what are potentially other protrusions. It is unclear whether the requirements of the ‘distal end’ as introduced in the paragraph beginning ‘modular combs (4)’ are also required of the “distal ends” of the first and second protrusions in the final paragraph.
Claim 2 recites, “the comb”. This recitation is indefinite because it is unclear what particular comb is being referred to, given that claim 1 introduces both “modular combs (4)” and an “extraction comb (4)”. Does “the comb” refer to each and every comb previously introduced?
Claim 4 recites “a weakened area (10) that is narrower than the rest of the protrusion (5, 6) at its proximal end”. This recitation is indefinite for multiple reasons. It is unclear what protrusion is referred to by “the protrusion”, given that the claim introduces multiple protrusions. Further, it is unclear what is modified by “at its proximal end”. Does this recitation describe a location of the weakened area on the protrusion? Does this recitation describe the location of the rest of the protrusion? Does this recitation describe the location where the weakened area is narrower than the rest of the protrusion? The claim can be read either way.

Claim 5 recites “said weakened area”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether the Applicant intends claim 5 to depend from claim 4, rather than from claim 2, given that claim 4 introduces “a weakened area”.
Claim 6 recites, “the comb”. This recitation is indefinite because it is unclear what particular comb is being referred to, given that claim 1 introduces both “modular combs (4)” and an “extraction comb (4)”. Does “the comb” refer to each and every comb previously introduced?
Claim 6 recites “said longitudinal articulation”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether the Applicant intends claim 6 to depend from claim 2, rather than from claim 4, given that claim 2 introduces a longitudinal articulation.
Regarding claims 8 and 9, the recitation “the edge of the cutting table (1)” in each of these claims is indefinite for the same reasons explained above in regards to claim 1.
Claim 10 recites, “the comb”. This recitation is indefinite because it is unclear what particular comb is being referred to, given that claim 1 introduces both “modular combs (4)” and an “extraction comb (4)”. Does “the comb” refer to each and every comb previously introduced?
Claim 11 recites, “said area made of flexible material”. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For example, it is unclear whether claim 11 is intended to depend from claim 10, which does introduce “an area of flexible material”. For examination purposes, claim 11 is considered as depending from claim 10 rather than claim 4.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,228,554 to Kuchta et al. in view of US Pat. No. 6,138,819 to Bogle et al.
Regarding claim 1, Kuchta discloses a system for extracting cut laminar materials for cutting machines of laminar materials (see Fig. 1, note that the body of the claim fully and intrinsically sets forth all limitations of the claimed system, and the preamble merely states the purpose or intended use of the claimed system), which comprises: 
a cutting table (a table of machine 10, which table defines surface 22) on which a laminar material (such as material 40, noting that no material is claimed) to be cut is placed (see Fig. 1), said cutting table being formed by a cutting surface 22, which is formed by a plurality of brush blocks 38 (see Fig. 1 and col. 3, lines 59-64), the brush blocks 38 comprising a plurality of bristles (see Fig. 4 and col. 3, lines 59-64), said cutting surface 22 moving as the laminar material is cut (see col. 3, lines 50-52; note that no structure for cutting is claimed, and thus ‘as the laminar material is cut’ is an intended use of the system); and 
modular combs (each comb including a block 78 and multiple protrusions 64; see Fig 2 and col. 5, lines 49-61) for extracting the cut laminar material equipped with a plurality of protrusions 64 (the extraction is performed by the protrusions 64 forming the ramp shown in Fig. 4) and installed on one of the edges of said cutting table (the combs are part of the ramp 14 shown in Fig. 1, which is along one of the edges of the cutting table), defining a proximal end that is closer to the edge of the cutting table (a left edge relative to Fig. 3) and a distal end further from the edge of the cutting table (a right edge 
characterised in that the extraction comb comprises first protrusions 64 and second protrusions 64 (a first, third, fifth, etc. protrusions 64 are considered the ‘first protrusions’, whereas second, fourth, sixth, etc. protrusions 64 are considered the ‘second protrusions’).
Kuchta fails to disclose that the distal end of the first protrusions being further from the edge of the cutting table than the distal end of the second protrusions as required by claim 1. Kuchta also fails to disclose: that the first protrusions are longer than the second protrusions as recited in claim 7; and that the first protrusions are less inclined with respect to the edge of the cutting table than the second protrusions as recited in claim 8.
Bogle, however, teaches a comb (see in particular the embodiment of the comb in Fig. 11) for extracting a workpiece from a conveying table (when the comb is used in the environment shown in Fig. 12), where the comb has a plurality of projections 117 and 118. The projections 117 and 118 include first projections 118 and second projections 117, where the distal end of the first protrusions 118 being further from the edge of the cutting table than the distal end of the second protrusions 117 (when the comb is mounted to overlay the edge of the table similar to as shown in Fig. 12; i.e., this feature is met because the first projections 118 extend further away from the edge of the table than the second projections 117). [Claim 1] Bogle further teaches that the first protrusions 118 are longer than the second protrusions 117 (see Fig. 11) [claim 7]; and that the first protrusions 118 are less inclined with respect to the edge of the cutting table than the second protrusions 117 (compare the ‘first inclination’ and ‘second inclination’ in the annotated Fig. 11 below, where the ‘second inclination’ is at the distal end of each second protrusion 117) [claim 8]. Bogle teaches that the configuration of its first and second protrusions is advantageous in order to reduce the incidence of jamming (see col. 6, lines 53-54).

    PNG
    media_image1.png
    588
    720
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to provide the first and second protrusions of Kuchta with different lengths, and to provide the short, second protrusions with steep inclinations at their respective tips, in view of the teachings of Bogle. This modification is advantageous in order to achieve the advantage of reducing the incidence of jamming. 
Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchta in view of Bogle and Hitachi as applied to claim 1 above, and further in view of JPH04153195A to Toshiba Corp.
Kuchta, as modified, fails to disclose that the comb comprises a longitudinal articulation as recited in claim 2, that the longitudinal articulation has an adjustable opening force as recited in claim 3, and that the comb comprises a sensor that detects the state of said weakened area and/or said longitudinal articulation as recited in claim 5.
claim 2]. The longitudinal articulation has an adjustable opening force (e.g., the particular tube 21 can be exchanged with a stiffer or less stiff tube to determine the opening force; alternatively, another tube can be inserted within the tube 21 to increase the stiffness of the tube; note that is unclear in the present application what structurally achieves the adjustable opening force, so as best can be determined this interpretation is consistent with the present disclosure). [Claim 3] The comb 20 comprises a sensor 24 (including light emitting element 25 and light receiving element 26) that detects the state of a longitudinal articulation (see Fig. 4; showing an example of longitudinal articulation that is detected). [Claim 5] Toshiba teaches that providing the comb with the flexible tube that permits longitudinal articulation and with the sensor is advantageous for detecting an error state of the comb, such as the comb being subject to an undesired force or becoming broken (see the disclosure at page 2, “When the small piece 20a is lifted upwardly to be deformed or broken, the flexible tube …” bends to block light).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the comb of Kuchta, as modified, with a flexible tube and a sensor that detects the state of the comb as disclosed by Toshiba. This modification is advantageous because tube and the sensor cooperate to provide information regarding whether the comb’s protrusions are being undesirably displaced and/or broken, which in turn can allow the machine to take a preventative action such as shutting down to avoid damage.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchta in view of Bogle as applied to claim 1 above, and further in view of GB 2 249 535 A to Hitachi Ltd.
claim 4.
Hitachi is in the field of endeavor of combs for conveyors, and Hitachi is also pertinent to the problem of ensuring continuity of operation even when a comb is damaged. Hitachi teaches a comb 11 having protrusions 14, where the protrusions 14 comprise a weakened area 14G that is narrower than the rest of the protrusion 14 at its proximal end (see Fig. 10; see also the location III in Fig. 1 corresponding to the cross-sectional view of Fig. 10). Hitachi teaches that providing the comb with the weakened area allows the projections to break in a safe manner, such that operation of the conveyor can continue despite the broken projection (see page 2, lines 8-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the first and second protrusions of Kuchta, as modified, with weakened areas at their proximal ends as taught by Hitachi. This modification is advantageous because it allows the projections to break in a safe manner, thus permitting the machine to continue operating.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchta in view of Bogle and Hitachi as applied to claim 4 above, and further in view of JPH04153195A to Toshiba Corp.
Regarding claim 9, Kuchta, as modified, discloses that the first protrusions are less inclined with respect to the edge of the cutting table than the second protrusions (this feature is disclosed by Kuchta as modified as applied to claims 1, 7, and 8 above; see that rejection for additional discussion). 
Kuchta, as modified, fails to disclose that the comb comprises a sensor that detects the state of said weakened area and/or said longitudinal articulation as required by claim 6.
Toshiba is in the field of endeavor of combs for conveyors, and Toshiba is also pertinent to the problem of detecting an error condition of a comb. Toshiba teaches a comb 20 that comprises a sensor 24 (including light emitting element 25 and light receiving element 26) that detects the state of a 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the comb of Kuchta, as modified, with a sensor that detects the state of the comb as disclosed by Toshiba. This modification is advantageous because the sensor provides information regarding whether the comb’s protrusions are being undesirably displaced and/or broken, which in turn can allow the machine to take a preventative action such as shutting down to avoid damage.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchta in view of Bogle as applied to claim 1 above, and further in view of US Pat. No. 7,597,181 B2 to Illedits et al.
	Kuchta, as modified, fails to disclose that the comb comprises an area made of flexible materials between the protrusions of the comb as required by claim 10 and that the area made of flexible materials is made of elastomer plastic as recited in claim 11. 
Illedits is in the field of endeavor of combs for conveyors and is also pertinent to the problem of preventing material from undesirably passing between the projections of a comb. Illedits teaches a comb 2 that comprises an area made of flexible materials (see areas 3’ in Fig. 3; see col. 4, lines 53-55, noting that a resilient plastic is considered a ‘flexible material’) between the protrusions 5 of the comb 2 (see Fig. 3). [Claim 10] Illedits further teaches that the flexible materials are made of a resilient plastic (see col. 4, lines 53-55). [Claim 11] Illedits teaches that providing flexible materials between the protrusions of the comb is advantageous in order to prevent objections from passing between the protrusions (see col. 2, lines 20-23). 

	Further, in regard to ‘elastomer plastic’ requirement of claim 11, Kuchta, as modified, discloses the claimed invention except for the resilient plastic material being an elastomer plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose an elastomer plastic as the resilient plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. An elastomer plastic is a type of resilient plastic material, and therefore an elastomer plastic would have been a suitable material in view of the teachings of Illedits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EVAN H MACFARLANE/Examiner, Art Unit 3724